 Case 2:19-cv-00059-LGW-BWC Document 100 Filed 04/27/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                               BRUNSWICK DIVISION


 CASSANDRA PASSMORE,

                Plaintiff,                                   CIVIL ACTION NO.: 2:19-cv-59

         v.

 TRAVELERS CASUALTY AND SURETY
 COMPANY,

                Defendant.


                                            ORDER

       This matter is before the Court on Defendant’s Objections to Trial Exhibits. Doc. 98.

Defendant’s filing is in response to the Court’s April 19, 2021 Order directing Defendant to file

any additional Objections to Plaintiff’s previously undisclosed trial exhibits. Plaintiff shall file

any desired Response to Defendant’s April 26, 2021 Objections on or before April 29, 2021.

       SO ORDERED, this 27th day of April, 2021.




                                       ____________________________________
                                       BENJAMIN W. CHEESBRO
                                       UNITED STATES MAGISTRATE JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA
